Case 2:18-cv-01844-GW-KS Document 657 Filed 03/24/20 Page 1 of 2 Page ID #:44522
Case 2:18-cv-01844-GW-KS Document 657 Filed 03/24/20 Page 2 of 2 Page ID #:44523




    1     Parties exchange intrinsic/extrinsic          Friday, March 20
    2     evidence, including all expert opinions
          they intend to rely upon, per S.P.R. 3.2
    3
          Parties simultaneously file opening           Thursday, March 26
    4     briefs
    5     Parties simultaneously file responsive        Monday, April 6
    6     briefs
          Hearing                                       Monday, April 20, 2020 at 8:30 a.m.
    7
    8
             IT IS SO ORDERED.
    9
   10
        Dated: March 24, 2020                   ________________________________
   11                                           GEORGE H. WU, U.S. District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -2-                      Case No. 2:18-cv-01844 GW(KSx)
                                     [PROPOSED] ORDER REGARDING STIPULATION TO MODIFY BRIEFING SCHEDULE
